Title: To Thomas Jefferson from Abraham Baldwin, 1 March 1805
From: Baldwin, Abraham
To: Jefferson, Thomas


                  
                     Sir—
                     March 1st 1805.
                  
                  Understanding that the office of a Judge for the Mississippi Territory is vacant & will probably be filled during the present session of Congress—We take the liberty to recommend Mr. Obadiah Jones of Georgia as a gentleman whom we consider well qualified for that station— 
                  We have the honor to be Your Obt. Servts—
                     
                     Abr Baldwin 
                     
                     Peter Early 
                     
                     Joseph Bryan 
                     
                  
               